—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered August 28, 1997, convicting defendant, after a jury trial, of endangering the welfare of a child, and sentencing him to a term of 3 years probation and a term of intermittent imprisonment of 4 weekends, unanimously affirmed.
The court properly exercised its discretion by imposing reasonable limits upon defendant’s cross-examination of the Special Commissioner’s investigator as to collateral issues concerning steps taken or not taken in the investigation of this school incident (see, People v Melcherts, 225 AD2d 357, lv denied 88 NY2d 881; People v Martinez, 214 AD2d 429, lv denied 86 NY2d 738).
The court properly exercised its discretion in declining to permit defendant to play the tape recording of a Spanish-language conversation during his cross-examination of a .People’s witness who had prepared an English transcript of the tape. Defendant did not establish the need to play the tape before the jury in order to cross-examine the People’s translator (see, People v Lanfronco, 176 AD2d 201, lv denied 79 NY2d 828). We further note that there was no substantial question as to the audibility of the tape or the accuracy of the English transcript, which was received in evidence. Concur — Mazzarelli, J. P., Andrias, Lerner, Saxe and Buckley, JJ.